IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED

NATIONSTAR MORTGAGE, LLC,

              Appellant,

 v.                                                    Case No. 5D16-3492

BO CHAN,

           Appellee.
________________________________/

Opinion filed August 18, 2017

Appeal from the Circuit Court
for Seminole County,
Robert J. Pleus, Jr., Senior
Judge.

Nancy M. Wallace, of Akerman LLP,
Tallahassee, William Heller, of Akerman
LLP, Fort Lauderdale, and Scott R. Stengel,
of Akerman LLP, Orlando, for Appellant.

Kelley A. Bosecker, St. Petersburg, for
Appellee.


PER CURIAM.

       Nationstar Mortgage, LLC, (“Appellant”) appeals the trial court’s involuntary

dismissal of its action for foreclosure of a promissory note and mortgage at the close of

its case-in-chief during trial. We reverse.

       The case began when the original lender, Bank of America, N.A., filed a one-count

complaint against the Appellee and her husband to foreclose on the note and mortgage
that it held on Appellee’s real property.1 Bank of America alleged that although it was no

longer the owner of the note, it was the holder of the note and servicer of the loan, and it

attached to its complaint a copy of the note and mortgage, with the note containing a

blank indorsement. Sometime thereafter, Bank of America filed the original note with this

same blank indorsement with the clerk of court together with a certified copy of the

mortgage, where they remained at the time of trial. Bank of America later moved to

amend its complaint to substitute Appellant as the party-plaintiff, alleging that the note

and mortgage had been assigned to Appellant and that, as the holder, Appellant was now

entitled to enforce the note and mortgage. The motion was granted without objection.

       At trial, Appellant moved the original note and the certified copy of the mortgage,

that had previously been filed with the court, into evidence without objection. Appellant

also moved into evidence the demand letter sent pursuant to paragraph 22 of the

mortgage and its payment history records establishing Appellee’s default on the note and

mortgage. After Appellant concluded the presentation of its evidence and rested its case,

Appellee moved for an involuntary dismissal. The trial court granted Appellee’s motion

to dismiss, but it did so for reasons wholly unrelated to those argued by Appellee. The

court found that Appellant failed to establish standing at the time suit was filed, and it

thereafter entered the final order of dismissal now on appeal.

       “We apply a de novo standard of review in determining whether a party has

standing to bring an action.” U.S. Bank Nat’l Ass’n v. Laird, 200 So. 3d 176, 177 (Fla. 5th

DCA 2016) (citing Boyd v. Wells Fargo Bank, N.A., 143 So. 3d 1128, 1129 (Fla. 4th DCA




       1   Appellee’s husband passed away during the litigation below and was dropped as
a party.


                                             2
2014)). “A party seeking foreclosure has the burden to establish that it had standing at

the time it filed the foreclosure complaint.” Id. (citing Boyd, 143 So. 3d at 1129).

       Here, Appellant was not the original plaintiff; however, as the substitute plaintiff,

Appellant “stands in the shoes of the original plaintiff/mortgagee,” Sandefur v. RVS

Capital, LLC, 183 So. 3d 1258, 1260 (Fla. 4th DCA 2016) (quoting Miller v. Kondaur

Capital Corp., 91 So. 3d 218, 219 (Fla. 4th DCA 2012)), and “acquires the standing (if

any) of the original plaintiff at the time the case was filed.” Id. (citing Lewis v. J.P. Morgan

Chase Bank, 138 So. 3d 1212, 1213 (Fla. 4th DCA 2014)). In the instant case, the original

plaintiff filed with the court the original note, with a blank indorsement, that was in the

same condition as the copy that it attached to the initial complaint. This is sufficient to

establish that the original plaintiff had standing to bring the foreclosure action, absent any

evidence or testimony to the contrary (which there was none). Thus, the trial court erred

in holding that Appellant, as the substituted plaintiff, failed to establish standing at the

time suit was filed. See Ortiz v. PNC Bank, Nat’l Ass’n, 188 So. 3d 923, 925 (Fla. 4th DCA

2016); Clay Cty. Land Trust No. 08-04-25-0078-014-27 v. JPMorgan Chase Bank, Nat’l

Ass’n, 152 So. 3d 83, 85 (Fla. 1st DCA 2014). Finally, we reject, without further comment,

the remaining grounds asserted by Appellee for affirmance.

       Accordingly, because Appellant had established standing at the inception of the

suit, we reverse the order of involuntary dismissal and remand this case for a new trial.

       REVERSED and REMANDED.

COHEN, C.J., SAWAYA and LAMBERT, JJ., concur.




                                               3